DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 16, 18-21 and 29-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armas (U.S. Patent Application Publication No. 2009/0183886).
As to Claim 1, Armas discloses a dozer blade assembly for connection to a vehicle having a vertically movable mount, comprising: 
A blade (46) extending laterally and having a front surface, a rear surface, a bottom edge, a first end and an opposed second end; 
A blade support frame (44) having a rear mounting member and a front bulk head located longitudinally forward of the rear mounting member; 
A universal joint (40) having a front end connected to the rear surface of the blade and a rear end connected to the front bulk head and having through a center of a pivotal member of the universal joint a vertical yaw axis, a lateral pitch axis and a longitudinal roll axis; 
The blade (46) being pivotally movable relative to the blade support frame about the vertical yaw axis so as to turn left or right, about the lateral pitch axis so as to rotate forward or rearward, and about the longitudinal roll axis so as to tilt left or right (Figures 3 to 6); 
At least one yaw actuator (38) pivotally connected at a first end to the blade support frame between the rear mounting member and the front bulk head and generally within an imaginary horizontal plane through the roll axis, extending forward and laterally outward from the blade support frame and being connected at a second end to the rear surface of the 
At least one pitch actuator (34) pivotally connected at a first end to the blade support frame between the rear mounting member and the front bulk head and generally within an imaginary vertical plane through the roll axis, extending forward from the blade support frame and being connected at a second end to the rear surface of the blade and generally within the imaginary vertical plane through the roll axis (“connected” does not mean a direct connection, indicating “directly connected” would overcome the art. Every element in the apparatus of Armas is connected to one another); 
At least one roll actuator (36) pivotally connected at a first end to the blade support frame at a location above the roll axis and generally along the yaw axis, extending downward, forward and laterally outward from the blade support frame and being connected at a second end to the rear surface of the blade and generally within the imaginary horizontal plane through the roll axis (“connected” does not mean a direct connection, indicating “directly connected” would overcome the art. Every element in the apparatus of Armas is connected to one another); 
Wherein the at least one yaw actuator (38), at least one pitch actuator (34) and at least one roll actuator (36) provide compound movements of the blade relative to the blade support frame.  
As to Claim 2, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses wherein the blade support frame and blade are configured to be moved vertically upon movement of the vertically movable mount of the vehicle (Figure 7 and 8).  
As to Claim 3, Armas discloses the invention of Claim 2 (Refer to Claim 2 discussion). Armas also discloses wherein the blade support frame further comprises a plurality of adjustable length connectors (32) connected at first ends to the vertically movable mount of the vehicle and connected at second ends to the blade support frame to stabilize the connection of the blade support frame to the vertically movable mount of the vehicle.  
Claim 5, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses wherein the at least one yaw actuator (38), at least one pitch actuator (34) and at least one roll actuator (36) are hydraulic actuators.  
As to Claim 6, Armas discloses the invention of Claim 5 (Refer to Claim 5 discussion). Armas also discloses further comprising at least one hydraulic valve body used to control the hydraulic actuators (It is inherent that hydraulic valves are present to expand and retract hydraulic actuators).  
As to Claim 16, Armas discloses the invention of Claim 5 (Refer to Claim 5 discussion). Armas also discloses wherein the blade further comprises a centrally located upstanding mast (84) receiver.  
As to Claim 18, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses wherein the blade support frame further comprises a centrally located upstanding mast (84) receiver.  
As to Claim 19, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses further comprising a mast (84) that is removably connected to and extends upward from an upstanding mast receiver on the blade or on the blade support frame.  
As to Claim 20, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses further comprising auxiliary blade sections connected to the first and second ends of the blade (Figure 11).  
As to Claim 21, Armas discloses the invention of Claim 20 (Refer to Claim 20 discussion). Armas also discloses wherein each auxiliary blade section further comprises an inner end having a mounting flange and an outer end having a forward extending end wall (Figure 11).  
As to Claim 29, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses wherein the blade support frame further comprises upper and lower support members connected to and extending between the rear mounting member and a front bulk head (Figure 11).  
As to Claim 30, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses wherein the blade support frame further comprises at least one vertical support member connected to and extending between the rear mounting member and the front bulk head (Figure 11).  
Claim 31, Armas discloses the invention of Claim 1 (Refer to Claim15 discussion). Armas also discloses wherein the front bulk head further comprises a laterally extending aperture through which the pitch actuator (34) extends and is movable to accommodate turning of the blade.  
As to Claim 32, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas also discloses further comprising a quick disconnect mounting bracket (47) connected to the rear mounting member of the blade support assembly and being configured to mount to a front mounting assembly on the vertically movable mount of the vehicle.  
As to Claim 33, Armas discloses the invention of Claim 32 (Refer to Claim 32 discussion). Armas also discloses wherein the rear mounting member is height adjustable relative to the quick disconnect mounting bracket (Figure 9 and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armas (U.S. Patent Application Publication No. 2009/0183886) in view of Kleimenhagen et al (U.S. Patent No. 5,925,085).
As to Claim 7, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Armas is silent about wherein the pitch actuator further comprises a pitch position gage.  Kleimenhagen discloses a pitch position gage (326, 328). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the pitch actuator with a pitch position gage. The motivation would have been to monitor the pitch of the blade.
Claims 9-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armas (U.S. Patent Application Publication No. 2009/0183886) in view of Vigneault (U.S. Patent Application Publication No. 2017/0218585).
Claim 9, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). Armas is silent about wherein the blade includes a rearward extending cutting edge. Vigneault discloses a blade including a rearward extending cutting edge (150). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide the blade with a rearward extending cutting edge. The motivation would have been to accommodate ground surface irregularities.
As to Claim 10, Armas as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Armas as modified also teaches wherein the rearward extending cutting edge (Vigneault: 150) is adjustable with respect to the distance it extends from the rear surface of the blade.  
As to Claim 11, Armas as modified teaches the invention of Claim 10 (Refer to Claim 10 discussion). Armas as modified also teaches wherein the rearward extending cutting edge (Vigneault: 150) further comprises a cutting element having a rear cutting edge connected to a mounting flange that extends rearward from the rear surface of the blade (Vigneault: Figure 2).  
As to Claim 13, Armas as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Armas as modified also teaches wherein the pitch actuator further comprises a removable stop (Vigneault: 134) that limits rearward pitch of the blade to control ground surface contact of the bottom of the blade and the rearward extending cutting edge.  
As to Claim 14, Armas as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Armas as modified also teaches wherein when the removable stop (Vigneault: 134) is installed and the blade is lowered to a position contacting a ground surface, the bottom edge of the blade and the rearward cutting edge generally simultaneously contact the ground surface.  
As to Claim 15, Armas as modified teaches the invention of Claim 13 (Refer to Claim 13 discussion). Armas as modified also teaches wherein when the removable stop (Vigneault: 134)  is removed and the blade is lowered to a position contacting a ground surface, the rearward cutting edge extends further downward to contact the ground surface than the bottom edge of the blade.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armas (U.S. Patent Application Publication No. 2009/0183886) alone.
As to Claim 17, Armas discloses the invention of Claim 16 (Refer to Claim 16 discussion). However, Armas is silent about an additional upstanding mast receiver proximate the first end of the .
Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armas (U.S. Patent Application Publication No. 2009/0183886) in view of Nave (U.S. Patent No. 2,749,630).
As to Claim 22, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Armas is silent about wherein the universal joint further comprises a ball and socket assembly.  Nave discloses a universal joint comprising a ball and socket assembly (14, 15). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the universal joint comprise a ball and socket assembly since the substitution of one joint for another would have yielded the predictable result of connecting the elements together.
As to Claim 23, Armas as modified teaches the invention of Claim 22 (Refer to Claim 22 discussion). Armas as modified also teaches wherein the pivotal movement of the ball and socket assembly (Nave: 14, 15) has a left or right range of movement about the yaw axis of approximately 40 degrees.  
As to Claim 24, Armas as modified teaches the invention of Claim 22 (Refer to Claim 22 discussion). Armas as modified also teaches wherein the ball of the ball and socket assembly (Nave: 14, 15) further comprises a stem extending from the ball.  
As to Claim 25, Armas as modified teaches the invention of Claim 24 (Refer to Claim 24 discussion). Armas as modified also teaches wherein the stem is connected to and that extends rearward from the rear surface of the blade, and the socket is connected to and extends forward from the bulk head of the blade support frame (Nave: Figure 3).  
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable Armas (U.S. Patent Application Publication No. 2009/0183886) in view of Faivre et al (U.S. Patent Application Publication No. 2015/0361640).
As to Claim 26, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Armas is silent about further comprising a sensor to measure the extent to which the blade is tilted left or .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armas (U.S. Patent Application Publication No. 2009/0183886) in view of Krieg at al (U.S. Patent No. 6,286,606).
As to Claim 27, Armas discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Armas is silent about further comprising a rotation sensor to measure the extent to which the blade is turned left or right about the vertical yaw axis.  Krieg discloses a rotation sensor (42) to measure the extent to which the blade is turned left or right about the vertical yaw axis. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a rotation sensor to measure the extent to which the blade is turned left or right about the vertical yaw axis. The motivation would have been to monitor the yaw of the blade.
Allowable Subject Matter
Claims 4, 8, 12 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claimed elements were not found in the prior art in a way that would be obvious to modify the base reference.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678